DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Touslee on 10/18/2021.

The application has been amended as follows: 

IN THE CLAIMS:
	In claim 1, line 5, “sufficient” was deleted.
	In claim 1, line 9, “sufficient” was deleted.
	In claim 1, line 12, “wherein the mixing region maintains a constant perimeter, wherein the exit end of the outer conduit defines the exit end of the burner; ” was inserted between “; ” and “and”.
	In claim 41, line 5, “sufficient” was deleted.
	In claim 41, line 9, “sufficient” was deleted.
	In claim 48, line 5, “sufficient” was deleted.

	In claim 55, line 5, “sufficient” was deleted.
	In claim 55, line 10, “sufficient” was deleted.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL HERZFELD whose telephone number is (571)272-5899. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

NATHANIEL HERZFELD
Primary Examiner
Art Unit 3762




/NATHANIEL HERZFELD/Primary Examiner, Art Unit 3762